Judgment of the City Court of Yonkers, entered upon a verdict in an action on a life insurance policy, affirmed, with costs. Appeal from order denying defendant’s motion for a new trial dismissed. There is no such order. Young, Carswell, Johnston and Taylor, JJ., concur; Lazansky, P. J., concurs for dismissal of the appeal from the *771order, but dissents from the affirmance of the judgment and Votes for reversal and a new trial upon the ground that the determination is against the weight of the evidence.